AFFIRMED as Modified; Opinion Filed June 3, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00792-CR

                               ANTHONY BAINES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F11-63373-X

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers


       Anthony Baines waived a jury and pleaded guilty to theft of property valued at $1,500 or

more but less than $20,000. See TEX. PENAL CODE ANN. § 31.03(a), (e)(4)(A) (West 2011).

Appellant also pleaded true to two enhancement paragraphs alleging prior theft convictions. The

trial court assessed punishment at ten years’ imprisonment. In a single issue, appellant contends

the judgment should be modified to show there was no plea bargain agreement. The State agrees

modification is needed. We modify the trial court’s judgment and affirm as modified. Appellant

entered an open plea of guilty to the indictment. The judgment, however, states he pleaded
guilty pursuant to a plea bargain agreement. Thus, the judgment is incorrect. We sustain

appellant’s sole issue.

       We modify the judgment to show appellant entered an open plea of guilty and there were

no plea bargain terms. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet.

ref’d). As modified, we affirm the trial court’s judgment.



                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
120792F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


ANTHONY BAINES, Appellant                          Appeal from the Criminal District Court
                                                   No. 6 of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00792-CR        V.                       F11-63373-X).
                                                   Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                       Justices Lang and Evans participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered June 3, 2013.




                                                          /Lana Myers/
                                                          LANA MYERS
                                                          JUSTICE




                                             -3-